                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.    3:17-CR-37-TAV-DCP-5
                                              )
MICHAEL BROWN,                                )
                                              )
              Defendant.                      )


                      MEMORANDUM OPINION AND ORDER

       Defendant believes himself entitled to compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i) [Docs. 634, 637]. Yet, because defendant is not currently in Bureau of

Prisons custody and because transfers to BOP facilities have stopped, the BOP has advised

the government that it will not seek compassionate release on defendant’s behalf. The

Court agrees with the government that § 3582(c)(1)(A)’s exhaustion requirement, which is

a mandatory prerequisite to considering the motion’s substance, is accordingly satisfied.

However, while the Court has considered the merits of defendant’s request, it does not find

that his circumstances present extraordinary and compelling reasons for a sentence

reduction under § 3582(c)(1)(A)(i). Therefore, the Court will DENY defendant’s motion.

I.     Background

       On May 2, 2017, defendant was charged with one count of conspiracy to distribute

and possess with the intent to distribute five (5) kilograms or more of cocaine, in violation

of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). He appeared on this charge on June 27,

2017, by way of a writ of habeas corpus ad prosequendum [Doc. 127] and was ordered



Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 1 of 14 PageID #:
                                  10798
detained by the magistrate judge [Doc. 132]. Defendant later plead guilty to a lesser

included offense, that is, conspiracy to distribute and possess with the intent to distribute

500 grams or more of cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(B) [Docs. 225, 287]. On April 17, 2019, the Court sentenced defendant to forty-

eight (48) months’ imprisonment and ordered that this sentence run concurrently with any

sentence imposed in defendant’s then-pending cases in Knox County Criminal Court

[Doc. 565; see Doc. 337 ¶¶ 47, 48].

       After his federal sentencing, defendant remained in state custody, apparently

awaiting sentencing in his pending Knox County Criminal Court cases [Doc. 634 p. 1].

Defendant reports that on July 17, 2020, he “pled to a 4 year sentence concurrent to his

federal sentence in this case and to be served in split confinement of time served and the

remainder on unsupervised probation” [Id.]. Although defendant is allegedly “no longer

serving a state sentence” [Doc. 637 p. 2], he is not in BOP custody and, according to

defendant, “[t]he Marshals say they are unlikely to transport anyone soon” [Id.]. Thus,

defendant remains at the Knox County Detention Facility, where, he alleges, he “has been

in jail since his arrest in June of 2017,” “some 37 months” [Doc. 634 p. 1].

       In his motion, defendant reports that he was recently informed that both his mother

and sister were hospitalized with COVID-19 [Id.]. He states that he later learned that his

sister had been released from the hospital [Doc. 637 p. 1] but that his mother had

succumbed to the virus [Id.; Doc. 634 p. 1]. Defendant also states:

       He was concerned for his own health due to prolonged time in the Knox
       County jail and more so after the recent reports of active infections in the jail.
                                               2


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 2 of 14 PageID #:
                                  10799
       Now having lost his mother and with his sister in the hospital with the same
       disease, his anxiety has increased and he feels the need to be with his
       remaining family in these circumstances.

[Doc. 634 p. 1].

       For these reasons, on July 17, 2020, defendant filed the instant motion requesting

that the Court grant him compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

[Doc. 634]. The government has responded in opposition [Doc. 636], and defendant

replied [Doc. 637]. The matter is now ripe for resolution.

II.    Legal Standard

       A court generally lacks “the authority to change or modify [a sentence, once

imposed,] unless such authority is expressly granted by statute.”          United States v.

Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

326 (6th Cir. 2010)). The First Step Act of 2018’s amendment of § 3582(c)(1)(A) revised

one such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239

(2018). Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A)

only on motion of the Director of the Bureau of Prisons. Now a court may modify a

defendant’s sentence upon a motion by a defendant if the defendant has exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

defendant’s behalf or after the lapse of thirty (30) days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier. § 3582(c)(1)(A). If the

defendant surmounts this preliminary hurdle, the Court may grant a sentence reduction




                                              3


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 3 of 14 PageID #:
                                  10800
“after considering the factors set forth in section 3553(a) to the extent that they are

applicable” if it finds:

       (i) extraordinary and compelling reasons warrant such a reduction; or

       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the offense
       or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the Bureau of Prisons that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . . .

Id.

III.   Analysis

       A.      Section 3582(c)(1)(A)’s Preliminary Threshold to Relief: Exhaustion

       The Court examines first whether defendant has satisfied § 3582(c)(1)(A)’s

exhaustion requirement,1 which is a mandatory prerequisite to consideration of a

compassionate release request on the merits. United States v. Alam, No. 20-1298, 2020

WL 2845694, at *2–3 (6th Cir. June 2, 2020). “When ‘properly invoked,’ mandatory

claim-processing rules ‘must be enforced.’” Id. at *3 (quoting Hamer v. Neighborhood

Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017)). The only exceptions to such a mandatory




       1
            The Court uses “exhaustion requirement” throughout the opinion to refer to
§ 3582(c)(1)(A)’s instruction that a court may consider a motion by a defendant after the defendant
has fully exhausted his administrative rights or after thirty (30) days have passed from the warden’s
receipt of a request to move on defendant’s behalf for a sentence reduction, whichever is earlier.
                                                 4


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 4 of 14 PageID #:
                                  10801
claim-processing rule are waiver and forfeiture—neither of which applies here. Id. (citing

United States v. Cotton, 535 U.S. 625, 630 (2002)).

       Although defendant argues erroneously that the court may waive § 3582(c)(1)(A)’s

exhaustion requirement [Doc. 634 p. 3–5], the government contends defendant has satisfied

the requirement [Doc. 636 p. 8–10].        The parties agree that defendant is currently

incarcerated at a non-BOP facility and that, as a result, he cannot presently file a request

for compassionate release with the warden of a BOP facility [Doc. 634 p. 3; Doc. 636 p. 9].

Defendant asks the Court to waive the exhaustion requirement, arguing exhaustion is futile

in this case [Doc. 634 p. 3–5]. But, the Court cannot waive a mandatory claim-processing

rule when properly invoked, and the government properly raised the exhaustion issue by

insisting in its response that it had not waived and does not waive the issue [Doc. 636 p. 8].

See Alam, 2020 WL 2845694, at *3 (noting that the exception for waiver did not apply

because the government timely objected to defendant’s failure to exhaust). However, the

government represents that the Bureau of Prisons has “specifically advised” the

government that “[b]ecause [defendant] is not in a BOP facility, and has no BOP warden

to review a compassionate-release request, the Bureau of Prisons cannot meaningfully

evaluate him for possible compassionate release,” and thus, the BOP will not seek

compassionate release on defendant’s behalf [Doc. 636 p. 9].

       The Court agrees with the government that the BOP’s representation that it will not

move for this defendant’s compassionate release constitutes exhaustion because defendant

has received a final, if informal, administrative decision, and no administrative remedies

                                              5


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 5 of 14 PageID #:
                                  10802
remain available to him. See § 571.63(b)–(c); 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Hernandez, No. 18 Cr. 834-04, 2020 WL 1684062, at *2 (S.D.N.Y. Apr. 2, 2020)

(finding that defendant had exhausted where BOP confirmed that it had denied defendant’s

compassionate release request and would not seek a motion on his behalf because the BOP

could not assess defendant’s circumstances while he remained in a private facility outside

its custody); United States v. Barringer, No. 13-0129, 2020 WL 2557035, at *3 (D. Md.

May 19, 2020) (characterizing exhaustion of the administrative process as “complete

because [defendant not in BOP custody] ha[d] done all he [could] to exhaust his

administrative remedies”); United States v. Norris, No. 7:19-cr-36-2, 2020 WL 2110640

(E.D.N.C. Apr. 30, 2020) (similarly finding that defendant could not direct his request to a

BOP warden and government had not “identifie[d] any additional administrative

procedures available to him”). The Court may therefore consider defendant’s merits

argument.

       B.     Whether Extraordinary and Compelling Reasons Justify Relief

       While the Court has authority to consider defendant’s motion on the merits,

defendant fails to establish extraordinary and compelling reasons warranting the requested

sentence reduction. See § 3582(c)(1)(A)(i).

       Complying with the mandate in 28 U.S.C. § 994(t), as authorized by § 994(a)(2)(C),

the United States Sentencing Commission promulgated a general policy statement

describing the circumstances that constitute “extraordinary and compelling reasons” for a

sentence reduction under § 3582(c)(1)(A) and providing specific examples.            USSG

                                              6


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 6 of 14 PageID #:
                                  10803
§ 1B1.13. Section 1B1.13 of the Federal Sentencing Guidelines provides a three-factor

test for analyzing whether a sentence reduction is proper: after considering the § 3553(a)

factors as applicable, the court may reduce a defendant’s sentence if it determines as

relevant here that (1) “extraordinary and compelling reasons warrant the reduction”;

(2) “the defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g)”; and (3) “the reduction is consistent with this policy

statement.” USSG § 1B1.13.

       The application notes for § 1B1.13 provide additional guidance for applying the

extraordinary-and-compelling-reasons prong of § 1B1.13’s three-part test, describing four

(4) categories of circumstances that could present “extraordinary and compelling reasons.”

USSG § 1B1.13 cmt. n.1. First, such circumstances could exist due to defendant’s medical

condition, if defendant is suffering from a terminal illness, or if defendant is suffering from

a medical condition that “substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not

expected to recover.” § 1B1.13 cmt. n.1(A). Second, defendant’s age could provide

extraordinary and compelling circumstances if defendant is at least sixty-five (65) years

old, is experiencing a serious deterioration in physical or mental health because of the aging

process, and has served at least ten (10) years or seventy percent (70%) of the term of

imprisonment. § 1B1.13 cmt. n.1(B). Third, certain family circumstances (i.e., the death

or incapacitation of the caregiver of the defendant’s minor child or minor children or the

incapacitation of the defendant’s spouse or registered partner when the defendant would

                                              7


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 7 of 14 PageID #:
                                  10804
be the only available caregiver for the spouse or registered partner) could provide reason

to grant a sentence reduction. § 1B1.13 cmt. n.1(C). Fourth, the Director of the Bureau of

Prisons could identify “other reasons” for relief, some “extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” § 1B1.13 cmt. n.1(D).

       Although the basis for the argument is unclear, defendant asserts that “this Court

has authority to consider whether the worsening global pandemic, combined with the other

relevant circumstances in this case, present an extraordinary and compelling basis for a

sentence reduction, regardless of whether it falls within one of the existing categories in

§ 1B1.13 Commentary” [Doc. 634 p. 6]. And while there is some disagreement amongst

the district courts on the issue, this Court has previously rejected the argument that courts

may make an independent finding that extraordinary and compelling circumstances

meriting relief exist by not applying § 1B1.13 and the similar argument that courts may do

so by stepping into the role of the BOP Director and applying subdivision (D)’s so-called

“catchall” provision. See United States v. Barnes, No. 3:13-cr-117, 2020 WL 3791972, at

*5 (E.D. Tenn. July 7, 2020) (finding that applying the policy statement, including

subdivision D, to motions filed by defendants, just as it applies § 1B1.13 to motions filed

by the BOP, is proper absent any authoritative indication to the contrary and noting “[t]he

First Step Act created a way for defendants to obtain expedited judicial review of a

compassionate release request; it does not follow . . . that it changed the nature of that

review”); United States v. Brown, No. 3:13-cr-014, 2020 WL 3511584, at *5–6 (E.D. Tenn.

                                             8


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 8 of 14 PageID #:
                                  10805
June 29, 2020) (concluding that continuing to apply the policy statement, including

subdivision D as written, is not inconsistent with the First Step Act’s ostensible purpose of

increasing the use of compassionate release because “[t]he Act achieves this goal simply

by granting defendants the ability to move for compassionate release on their own,” and

many defendants’ motions “invoke the specific provisions of the policy statement rather

than the catchall provision” (quoting United States v. Hickman, No. 6:15-42, 2020 WL

2838544, at *2 (E.D. Ky. June 1, 2020))).

       Because any sentence reduction must be consistent with applicable policy

statements, the fact that defendant’s reasons do not fall into any of the four (4) categories

of extraordinary and compelling circumstances justifies denying defendant’s motion.

§ 3582(c)(1)(A). The Court will address each category in turn.

       First, defendant discusses the COVID-19 pandemic and the risks that the virus poses

to incarcerated persons generally [Doc. 634 p. 7]. But, as the government reasons, the

COVID-19 pandemic does not fit into any of § 1B1.13’s categories and thus does not

provide a basis for a sentence reduction [Doc. 636 p. 10–11]. The policy statement directs

courts to consider individual reasons for compassionate release, not general threats to

incarcerated persons, much less a disease that “poses a threat to every person worldwide”

[Id. at 10]. See § 1B1.13 cmt. n.1; see also United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it




                                             9


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 9 of 14 PageID #:
                                  10806
 may spread to a particular prison alone cannot independently justify compassionate

 release”).2


        2
          Defendant cites nearly twenty (20) “court orders granting release based on the pandemic”
 and contends that this “sampling of court orders . . . fails to convey the full volume of building
 precedent” [Doc. 634 p. 8–10]. However, these cases carry little to no persuasive value in this
 context. Not only are the cases, save one, out-of-circuit district court cases, none are analogous to
 defendant’s case.
         First, a large portion of the cases defendant cites, including the only case from a district
 court in this circuit, ordered defendants released in different contexts and thus under different
 statutes, which are inapplicable to defendant’s case. See, e.g., United States v. Kennedy, No. 18-
 20315, 2020 WL 1493481, at *4–5 (E.D. Mich. Mar. 27, 2020) (ordering defendant temporarily
 released pretrial under 18 U.S.C. § 3142(i)); United States v. Copeland, No. 2:05-cr-135, 2020
 U.S. Dist. LEXIS 94739, at *5–11 (D.S.C. Mar. 24, 2020) (reducing defendant’s sentence to time
 served under 18 U.S.C. § 3582(c)(1)(B), Section 2 of the Fair Sentencing Act, and Section 404 of
 the First Step Act); United States v. Michaels, No. 16-76, 2020 WL 1482553, at *1 (C.D. Cal Mar.
 26, 2020) (pretrial release under § 3142(i)); United States v. Jaffee, No. 19-cr-88, Docs. 73–76
 (D.D.C. Mar. 26, 2020) (pretrial release); United States v. Harris, No. 19-356, 2020 WL 1503444,
 at *5–6 (D.D.C. Mar. 27, 2020) (ordering defendant released pending sentencing under 18 U.S.C.
 § 3145(c)); United States v. Perez, No. 19-cr-297, 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19,
 2020) (pretrial release under § 3142(i)); United States v. Stephens, No. 15-cr-95, 2020 WL
 1295155, at *3 (S.D.N.Y. Mar. 19, 2020) (same); United States v. Bolston, No. 1:18-cr-382, Doc.
 20 (N.D. Ga. Mar. 30, 2020) (same); United States v. Barkman, No. 3:19-cr-52, 2020 WL 1811343,
 at *4 (D. Nev. Mar. 17, 2020) (temporarily suspending the condition of defendant’s probation that
 required he present himself for intermittent confinement under 18 U.S.C. § 3563)).
          The remaining cases that are analogous in context (i.e., granting compassionate release
 under § 3583(c)(1)(A)) are easily distinguishable. Most involved a defendant, who unlike the
 defendant in the instant case, alleged suffering from a medical condition that placed him or her at
 a heightened risk of death or serious illness from COVID-19. See, e.g., United States v. Edwards,
 No. 6:17-cr-3, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020) (granting compassionate release
 in light of defendant’s incurable brain cancer in combination with his “high risk” for serious illness
 or death if he were to contract COVID-19, but noting the “fact-specific basis for its ruling” and
 that while “many will have [concerns] about the spread of COVID-19 in institutional settings, the
 compassionate relief mechanism will not afford relief to many inmates”); United States v. Perez,
 No. 17-cr-513-3, 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020) (granting compassionate
 release motion, which was unopposed as to the merits, where defendant had medical complications
 from recent surgeries that placed him at a heightened risk of serious illness or death from COVID-
 19); United States v. Rodriguez, No. 2:03-cr-271, 2020 WL 1627331, at *7–11 (E.D. Pa. Apr. 1,
 2020) (granting compassionate release in light defendant’s medical conditions, including diabetes,
 hypertension, and obesity, in combination with the risk posed to defendant by the COVID-19
 pandemic in light of these conditions); United States v. Gonzalez, No. 2:18-cr-232, 2020 WL
 1536155, at *2–3 (E.D. Wash. Mar. 31, 2020) (granting compassionate release motion of sixty-
                                                   10


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 10 of 14 PageID #:
                                  10807
        However, as the government notes [Doc. 636 p. 11], a defendant’s medical

 condition could provide an extraordinary and compelling reason under § 1B1.13 cmt.

 n.1(A)(ii) if a defendant suffers from a chronic medical condition that the Centers for

 Disease Control has recognized as elevating the risk of becoming seriously ill from

 COVID-19. § 1B1.13 cmt. n.1(A)(ii)(I); see also People of Any Age with Underlying

 Medical Conditions, Centers for Disease Control, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/groups-at-higher-risk.html (last visited July 20, 2020). A

 court could find that defendant’s medical condition is one “from which he or she is not

 expected to recover,” i.e. a chronic condition, and is one, heightened by risks posed by

 COVID-19, that “substantially diminishes the ability of the defendant to provide self-care

 within the environment of a correctional facility.” § 1B1.13 cmt. n.1(A)(ii); see, e.g.,

 Barnes, 2020 WL 3791972, at *6.




 four (64) year-old defendant who suffered from chronic obstructive pulmonary disease and
 emphysema); United States v. Muniz, No. 4:09-cr-199, 2020 WL 1540325, at * 1–2 (S.D. Tex.
 Mar. 30, 2020) (granting compassionate release motion of defendant who suffered from end stage
 renal disease, diabetes, and arterial hypertension).
         Other cases defendant cited that granted compassionate release provided minimal analysis,
 thus offering weak persuasive authority. E.g., United States v. Hernandez, No. 18-20474, 2020
 WL 4333485, at *1 (S.D. Fla. Apr. 2, 2020) (granting an unopposed motion for compassionate
 release in a brief order that contained no discussion of the facts upon which the ruling was based,
 the statutory framework for compassionate release, or the applicability of the various USSG §
 1B1.13 categories); United States v. Marin, No. 15-cr-252, Docs. 1325, 1326 (E.D.N.Y. Mar. 30,
 2020) (similar); United States v. Powell, No. 1:94-cr-316, Doc. 97 (D.D.C. Mar. 27, 2020) (same).
         And a few cases granting compassionate release relied on other reasons outside those
 specified in the policy statement, which, as discussed, the Court finds is impermissible given that
 the determination of what circumstances fall within the “other reasons” category is explicitly
 reserved for the Bureau of Prisons. Rodriguez, 2020 WL 1627331, at *2–6; Gonzalez, 2020 WL
 1536155, at *2; cf. Campagna, 2020 WL 1489829, at *3.
                                                 11


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 11 of 14 PageID #:
                                  10808
        But, here, defendant has not alleged that he suffers from any medical condition that

 places him at an increased risk of death or serious illness from COVID-19, and defendant

 does not identify any specific condition at the Knox County Detention Facility that

 increases his risk of infection. Rather, it appears that the steps taken by officials at the

 facility [see Doc. 636 p. 4–5 (listing the various precautionary and mitigation measures

 undertaken)] have been effective in mitigating the risk of exposure and spread of COVID-

 19 at the facility. Indeed, as of July 17, 2020, there is only one (1) reported positive test

 amongst the inmates at the facility and three (3) amongst staff [see id. at 5]. Thus, the

 Court finds that defendant’s ability to provide self-care within the environment of a

 correctional facility has not been substantially diminished, see § 1B1.13 cmt. n.1(A)(ii);

 nor does defendant allege that he suffers from a terminal illness. See § 1B1.13 cmt.

 n.1(A)(i). As such, his circumstances do not fall within the first category of extraordinary

 and compelling reasons justifying a sentence reduction.

        Next, turning to the second category of exceptional and compelling reasons,

 defendant does not argue or present facts suggesting his age constitutes an extraordinary

 and compelling reason. See § 1B1.13 cmt. n.1(B). And similarly, moving ahead to the

 fourth category, the Bureau of Prisons has not identified “other reasons” justifying this

 defendant’s release. See § 1B1.13 cmt. n.1(D); Program Statement No. 5050.50, Bureau

 of Prisons, https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last visited July 20,

 2020). Thus, only the third category, that is, defendant’s family circumstances, remains.

 See § 1B1.13 cmt. n.1(C).

                                              12


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 12 of 14 PageID #:
                                  10809
        Defendant states that his mother and sister both contracted COVID-19 and that,

 while his sister has apparently recovered, his mother eventually succumbed to the virus

 [Doc. 637 p. 1]. While defendant’s family circumstances are undoubtedly sympathetic,

 they are not consistent with the kinds of circumstances that constitute extraordinary and

 compelling reasons for a sentence reduction under § 1B1.13 cmt. n.1(C). That category

 relates only to situations involving “[t]he death or incapacitation of the caregiver of the

 defendant’s minor child or minor children[, or] [t]he incapacitation of the defendant’s

 spouse or registered partner when the defendant would be the only available caregiver for

 the spouse or registered partner.” § 1B1.13 cmt. n.1(C). Neither of which is consistent

 with defendant’s described family circumstances.              Accordingly, defendant’s family

 circumstances are not a basis for release. See United States v. Chaney, No. 5:09-cr-55,

 2020 WL 4228125, at *3 (E.D. Ky. July 23, 2020) (declining to grant compassionate

 release based on family circumstances not set forth in the policy guidelines).

        Thus, it appears defendant’s reasons do not fall into any of the four (4) categories

 of extraordinary and compelling circumstances set forth in § 1B1.13 cmt. n.1.3 Because




        3
           Defendant argues, mostly in his reply brief, that the amount of time remaining on his
 sentence (about eleven (11) months, by defendant’s calculation), in combination with the other
 circumstances discussed and the fact that he is not in BOP custody, provides extraordinary and
 compelling reasons justifying his release. Specifically, he states that he has completed over thirty-
 seven (37) months of his forty-eight-month sentence [Doc. 637 p. 1]. At eighty-five percent (85%),
 defendant notes, “his sentence would be complete at 40.8 months” [Id.]. Defendant further states,
 “the last 6 months of most federal inmates[’] sentences are served in a halfway house[, and] those
 are the last six months BEFORE the 85% of the sentence is served” [Id. at 2]. But for these
 extraordinary times, defendant argues, he would have already been released to a halfway house
 [Id.].
                                                  13


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 13 of 14 PageID #:
                                  10810
 defendant does not present reasons for release that qualify as extraordinary and compelling

 under § 3582(c)(1)(A)(i), the Court does not need to consider whether “the defendant is . .

 . a danger to the safety of any other person or to the community, as provided in 18 U.S.C.

 § 3142(g)” or whether “the reduction is [otherwise] consistent with this policy statement.”

 USSG § 1B1.13.

 IV.    Conclusion

        Although the Court has authority to consider defendant’s request for a sentence

 reduction under § 3582(c)(1)(A) because defendant has fully exhausted his administrative

 remedies, it will deny the motion because defendant has not presented extraordinary and

 compelling reasons for release. Accordingly, defendant’s motion for compassionate

 release [Doc. 634] is DENIED.

        IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE

         These points have no bearing on the Court’s analysis of the applicability of the categories
 of extraordinary and compelling reasons set forth in USSG § 1B1.13 cmt. n.1. And while these
 circumstances could potentially be material to an analysis of § 1B1.13 cmt. n.1(D)’s catchall
 category, as discussed, the Court must not contravene the congressional choice to give the
 authority to define extraordinary and compelling reasons to the Sentencing Commission by finding
 some “other reasons” outside those set forth in § 1B1.13 cmt. n.1. Even if the Court could consider
 extraordinary and compelling factors beyond those specified in the policy statement, it would find
 that defendant’s argument that he would have already been released to a halfway house is
 unsupported. Defendant does not discuss the factors that the Bureau of Prisons considers in
 determining whether one is eligible for designation to a halfway house or how those factors apply
 to defendant. See El-Moussa v. Holder, 568 F.3d 250, 257 (6th Cir. 2009) (“Issues adverted to in
 a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
 waived. It is not sufficient for a party to mention a possible argument in [a] skeletal way, leaving
 the court to put flesh on its bones.”). Nor has defendant provided evidence upon which the Court
 can ascertain the precise disposition of defendant’s Knox County Criminal Court cases.
                                                 14


Case 3:17-cr-00037-TAV-DCP Document 639 Filed 08/04/20 Page 14 of 14 PageID #:
                                  10811
